Citation Nr: 1343395	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-26 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to March 1999.  He died in January 2009.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified before the undersigned Veterans Law Judge in April 2012.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant applied for burial benefits in January 2009.  She indicated on her application that the Veteran's death was not due to service.

The RO denied her application in April 2009.  She submitted a Notice of Disagreement in October 2009.  She was issued a Statement of the Case in April 2010.  In her May 2010 VA Form 9, she alleged that her husband's death was caused by service.  The Board views such statement as a claim for service connection for the cause of the Veteran's death.  

Because the appellant's claim for burial benefits is inextricably intertwined with her cause of death claim, it is appropriate to defer consideration of the burial benefits claim pending adjudication of the cause of death claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO must undertake all necessary and appropriate action to decide the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  This includes providing the appellant with VCAA notice of how to substantiate her claim.  This notice should include instructions on how VA will assist in acquiring evidence, including the Veteran's post-service medical records.  

The RO must then adjudicate this claim.  

2. Once the RO has decided the appellant's claim of entitlement to service connection for the cause of the Veteran's death, readjudicate her claim for burial benefits in light of any newly acquired evidence.  [Should the cause of death claim be denied it is suggested that readjudication of the burial benefits claim wait until the applicable appeal period has expired.]  

If the benefits sought remain denied, issue the appellant and her representative a Supplemental Statement of the Case and afford her a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if required. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


